ORDER
PER CURIAM.
Damon T. Catching (Catching) appeals from the judgment upon his conviction by a jury of four counts of robbery in the first degree, Section 569.020, RSMo 1994,1 and one count of unlawful use of weapons, Section 571.030.1(1), for which he was sentenced as a prior and persistent offender *623to concurrent ten-year sentences for each robbery in the first-degree conviction and a consecutive three-year sentence on the unlawful use of weapons conviction, to be served concurrently to Catching’s unrelated sentence. Catching claims the trial court erred (1) in allowing the introduction of evidence of his involvement in a robbery the week before the robberies for which he was convicted; (2) in precluding him from introducing a statement he made at the time of his arrest through his cross-examination of a State’s witness; and (3) in overruling his objection to certain of the prosecutor’s comments during closing argument. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claim of error to have no merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their own information only, setting forth the reasons for this order pursuant to Rule 80.25(b).

. All further statutory references are to RSMo 1994 unless otherwise indicated.